Title: Thomas Jefferson to Patrick Gibson, 17 June 1812
From: Jefferson, Thomas
To: Gibson, Patrick,Gibson & Jefferson


          Dear Sir Monticello June 17. 12.
           Your favor of the 9th has been duly recieved, together with my account. by this I percieve that there does not remain enough in your hands to pay the 2000.D. into the bank which I so much wished. this has been occasioned by the deficiency of my tobacco crop before explained, and recently here by the short delivery of 140. barrels of flour due to me from the mills, and for which I see I must wait till after harvest. under these circumstances, and having still some draughts to make, I must accede to your kind proposition of continuing my note in the bank undiminished a while longer. my anxieties on that subject are chiefly on your account as my endorsers, & because I had pledged to you the proceeds of my Bedford tobo annually until you should be relieved from this burthen. your dispensation shall be used not a moment beyond the present ebb of resources. we are near the greatest harvest by much which I have ever had on the ground, and now past all accidents except of a wet season for cutting it. should the price of flour keep up, as I think it must, it’s proceeds will enable me to repair my past failure to you at the bank.
          I must ask the favor of you to remit 200.D. to Benjamin Jones ironmonger of Philadelphia, 21½ D to Ezra Sargeant N. York, Broadway No 86. and to place 150.D. in the bank subject to the order of James Hamilton of Williamsboro’ N. Carolina. Accept the assurance of my esteem & respect
          
            Th:
            Jefferson
        